Webber, as sheriff of Westchester, made a levy upon property by virtue of an execution. Underhill sued out a writ of replevin. Webber avowed the taking under the execution. The cause was tried and the jury found part of the goods to be the property of the plaintiff, and assessed the value at $454, and the residue of the goods to be the property of the sheriff, and assessed the value at $1046. The plaintiff obtained an order for a new trial from the circuit judge, and then before the next circuit, the sheriff died. The executors of the sheriff asked leave to sue out a scire facias to revive the suit: which was granted.